Order entered April 15, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01476-CR

                            JOSE FRANCISCO ORTEZ, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F01-52273-M

                                             ORDER
        Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel. Accordingly, we ORDER appellate counsel Matthew Kita to

provide appellant with copies of the clerk’s record and the complete reporter’s records. We

further ORDER Mr. Kita to provide this Court, within THIRTY DAYS of the date of this order,

with written verification that the record has been sent to appellant.

       Appellant’s pro se response is due by JULY 5, 2013.

       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court, and to Matthew Kita.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Jose Francisco

Ortez, No. 12049367, Dallas County Jail, P.O. Box 660334, Dallas, Texas 75266-0334.
/s/   LANA MYERS
      JUSTICE